

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 54

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2005

			Mr. Schumer submitted

			 the following concurrent resolution; which was referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress regarding

		  a commemorative postage stamp honoring Jasper Francis Cropsey, the famous

		  Staten Island-born 19th Century Hudson River Painter.

	

	

		Whereas Jasper Francis Cropsey was born on February 18,

			 1823, in Rossville, Staten Island, New York to Jacob Cropsey and Elizabeth

			 Hilyer Cortelyou;

		Whereas Jasper Francis Cropsey was a famous second

			 generation 19th Century Hudson River Valley Painter, and became known as

			 America’s Painter of Autumn after his vibrant depiction of

			 Autumn on the Hudson River was unveiled in London in 1860;

		Whereas Jasper Francis Cropsey contributed greatly to the

			 Hudson River Valley, Staten Island, and the United States through his artistic

			 and architectural talent by producing, throughout his lifetime, more than 1,300

			 oil paintings, 400 water colors, and numerous architectural drawings;

			 and

		Whereas Jasper Francis Cropsey admired the work of Thomas

			 Cole and other American landscape painters and he believed in the natural

			 unspoiled beauty of the United States, depicting serene landscapes of man’s

			 peaceful coexistence with nature and harmonious American naturalism: Now,

			 therefore, be it

		

	

		That it is the sense of Congress

			 that—

			(1)a commemorative

			 postage stamp should be issued by the United States Postal Service honoring

			 Jasper Francis Cropsey, the famous Staten Island-born 19th Century Hudson River

			 Painter; and

			(2)the Citizens’

			 Stamp Advisory Committee should recommend to the Postmaster General that such a

			 stamp be issued.

			

